 

Exhibit 10.1

 



RETENTION AGREEMENT

 

Francesca’s Services Corporation, a Texas corporation (the “Company”), and Kelly
Dilts, an individual (“Executive”), hereby enter into this Retention Agreement
(this “Agreement”) as of April 1, 2019 (the “Effective Date”).

 

WHEREAS, the Company has announced that it is conducting a review of strategic
alternatives; and

 

WHEREAS, the Company deems Executive integral to the Company’s strategic
alternative review process;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
below, the parties agree as follows:

 

1.       Retention Payment. In order to provide additional incentive for
Executive to remain in the employ of the Company following the Effective Date,
the Company agrees to pay Executive the amount of Three Hundred Eighty Thousand
and 00/100 Dollars ($380,000.00) if (i) Executive is still employed by the
Company or a successor-in-interest on the first anniversary of the Effective
Date (the “Service Date”) or (ii) Executive’s employment has been terminated by
the Company or its successor-in-interest to its stock (or the stock of its
ultimate parent) or assets without Good Cause, or by Executive with Good Reason,
prior to the Service Date (the date of such termination, the “Termination
Date”). Such payment shall be payable on the earlier to occur of the Service
Date and the Termination Date, and for the avoidance of doubt shall not be
payable if neither the Service Date nor the Termination Date occurs. For
purposes of this Agreement, (a) the Company shall be deemed to have “Good Cause”
to terminate Executive’s employment if Executive is terminated based on
Executive’s dishonesty, unlawfulness, insubordination or willful or grossly
negligent misconduct or pursuant to a “for cause” termination provision in any
applicable employment agreement between Executive and the Company or Executive
refuses to obey a lawful directive of Executive’s supervisor and fails to
correct such refusal within a reasonable time after receipt of written notice
from the Company; and (b) Executive shall be deemed to have “Good Reason” to
terminate his or her employment with the Company voluntarily if Executive’s base
compensation is reduced and/or if Executive is asked or required to relocate
more than fifty (50) miles from Executive’s place of employment on the Effective
Date.

 

2.       Exclusive Services Agreement. In consideration of the Company’s
obligations under this Agreement and other compensation payable to Executive
during the term of Executive’s employment with the Company, Executive agrees
that Executive shall continue to diligently perform his or her duties for the
Company after the Effective Date. Executive will not engage in any other
employment during the term of Executive’s employment with the Company, without
the specific written consent of the Company.

 

3.       Assignment. This Agreement is binding upon and will inure to the
benefit of any successor-in-interest to the stock or assets of the Company (or
the stock or assets of the Company’s ultimate parent).

 



1 

 

 

4.       Confidentiality. Executive agrees that Executive will maintain the
confidentiality of and not disclose the terms and conditions and existence of
this Agreement to any person or entity other than Executive’s attorney,
accountant, financial advisor or immediate family member. Any person or entity
to whom this Agreement is disclosed pursuant to this Section 4 will be advised
of and agree to comply with the terms of Executive’s confidentiality obligations
hereunder. Breach of this Section 4 shall result in Executive’s forfeiting all
amounts due to Executive pursuant to this Agreement.

 

5.       Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
hand-delivered or if mailed by registered or certified mail, postage prepaid,
addressed to Executive at Executive’s address as it appears on the records of
the Company or addressed to the Company at its principal office at 8760 Clay
Road, Houston, Texas 77080. Either party may change the address at which notice
shall be given by written notice given in the above manner.

 

6.       Governing Law. This Agreement shall be governed as to its validity and
effect by the laws of the State of Texas without regard to principles of
conflict of laws.

 

7.       Miscellaneous. This instrument constitutes the entire agreement of the
parties hereto and supersedes and replaces any other written or oral agreement
or understanding with respect to the subject matter hereof. This Agreement may
be modified, amended or waived only by written instrument executed by both
parties. Should any valid federal or state law be found to affect any provision
of this Agreement, the provision or provisions so affected shall be
automatically conformed to the law and otherwise this Agreement shall continue
in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



  “EXECUTIVE”           /s/ Kelly Dilts     Kelly Dilts                        
“COMPANY”     Francesca’s Services Corporation               By:   /s/ Michael
Prendergast       Name:   Michael Prendergast       Title: Interim Chief
Executive Officer



 





2 

